from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 11, 2007 in a personal injury action. The order, among other things, denied defendant’s motion to dismiss the complaint.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on November 26, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Smith, Centra, Green and Pine, JJ.